DETAILED ACTION
	This office action is in response to the amendment filed on April 12, 2021.  In accordance with this amendment, claims 1, 6-8, 10-13, and 15-20 have been amended, claim 9 has been canceled, while new claims 21-24 have been added.  The amendments to the abstract are acknowledged.
Claims 1-8 and 10-24 are now pending, with claims 1, 12, and 19 remaining in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are now objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations from dependent claims 6-7, 11, 16, 17, etc. must be shown in the Figures, or these feature(s) canceled from the claim(s).  No new matter should be entered.  None of the drawings show features in which the jacketed optical fiber or the interstitial areas are located outside of the “protective jacket” region.  All Figures 1-10 show the interstitial regions and the optical fibers within the jacket 110/210/310 etc, and not in interstices formed outwardly of the protective jacket region.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. U.S.P. No. 7,324,730 B2, and further in view of Herbst U.S.P. No. 9,529,169 B2 and Thompson et al. U.S.P. No. 4,522,464.
Regarding independent claims 1 and 19, Varkey et al. U.S.P. No. 7,324,730 B2 teaches (ABS; Fig. 2; also in view of Figs. 3-10; corresponding text; Claims) a hybrid 
Regarding independent claims 1 and 19, although Varkey et al. ‘730 teaches numerous embodiments that may encompass each limitation of claim 1, there is no single and exact embodiment that shows each and every limitation of claim 1 in one Figure.  In particular, the closest single Figure to the current invention is Figure 2 of Varkey.  This Figure does not expressly teach that “first jacketed optical fibers” are “arranged in first interstitial areas” that are “at least partially defined by the conductor bundles.”
However, placing optical fibers, and/or “jacketed” optical fibers in interstitial areas of a conductor element is taught by numerous prior art references in the current record.  First note Varkey Figs. 7, 8, and 10 itself, which teaches having optical fibers 702 in the interstitial space of the conductor element 706.  
Additionally, see at least Herbst U.S.P. No. 9,529,169 B2 and Thompson et al. U.S.P. No. 4,522,464.
Herbst ‘169 teaches (ABS; Figs. 1, 3; column 3, line 31 through column 6, line 35; Claims) a durable cable that can be used in outside environment applications that includes a plurality of conductor bundles 3/22 arranged in a central region of a cable and in which optical fibers (element 4/5 in Fig. 1; elements 24 and 20 in Fig. 3) are located and arranged in the interstitial areas that are at least partially defined by the conductor bundles.  Herbst teaches that the interstitial spaces are used for location of additional optical fibers and/or protected fibers in order to increase optical capacity and also allow durable features of the interior of the cable to add capacity in negative space that is created by the interstices (column 5, lines 35-40). 
As a supplement to Herbst (and Varkey), Thompson et al. U.S.P. No. 4,522,464 teaches (ABS; Figure 1; corresponding text, in particular columns 4 – 6; most particularly column 6, lines 21-49; see Thompson Claims 31 and 35) a hybrid electro-optic cable 10 (see Fig. 1) comprising a protective jacket (outer layer with 32 element is an outer armor layer (meets “protective jacket” in structure); a plurality of conductor elements 22/24 symmetrically arranged within the protective jacket (see Fig. 1 inside feature 30); and first jacketed optical fibers arranged within the protective jacket, wherein the first jacketed optical fibers are symmetrically arranged (same symmetry as the conductors 22/24) in first interstitial areas 28 at least partially defined by the conductors (see column 6, lines 21-49 and Claims 31 and 35 for “jacketed optical fiber” arranged where the 8 interstitial areas are located).  
Accordingly, each of Herbst and Thompson teach using the negative (interstitial) space of an electrical element for introduction of an optical fiber / jacketed fiber in such itself teaches including optical fibers in the interstitial regions created in the optical hybrid fiber cable inner areas. 
Since Varkey ‘730 and Herbst/Thompson are both from the same field of endeavor, the purpose disclosed by Herbst/Thompson would have been recognized in the pertinent art of Varkey ‘730.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Herbst/Thompson (and supplemented by Varkey itself in Figs. 7, 8, and 10), in that a plurality of optical fibers, and jacketed optical fibers, can be located symmetrically in interstitial regions that are created by a plurality of conductor bundles in the interior (within a protective jacket) of the hybrid EO cable of Varkey ‘730, in order to increase capacity of the optical type, by filling interstitial regions with optical sub-elements, but also to recognized that using the conductor bundles as further protection for these optical fibers, as one having ordinary skill in the art would recognize that optical fibers would require less space than the conductor bundle, and can be placed in an interstitial created (such as in Herbst/Thompson, but also Figs. 7, 8, 10 of Varkey), to increase capacity for optical communications in the fiber and improve durability and strength based on the bundle.  KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 1 is found obvious over Varkey and further in view of Herbst/Thompson.  Regarding independent claim 19, because Varkey discusses “downhole applications” of the hybrid cable throughout their specification, it would have been obvious for the combination listed above in claim 1 (Thompson/Varkey) to be used with a downhole “tool” for analysis in operation of an overall wireline system.  KSR.
KSR.
	
Regarding dependent claims 2 and 20, because all structure is met for the arrangement and formation in Varkey/Herbst/Thompson, the functional result for electrical and magnetic field symmetry is also implied and found obvious based on the combined device of Varkey/Herbst/Thompson.  There is no structure found in claims 2 and 20 that obviates an obvious rejection based on the structure found in the prior art.  See KSR. 
Regarding claims 3 and 14, Varkey teaches at least one embodiment that includes a conductor bundle at the center of the overall cable (Fig. 6).  Accordingly, it would have been a mere matter of design choice to locate a conductor bundle at the center of the combined cable, and further known for the motivation of increasing strength of the cable by having a centrally located rigid structure such as a conductor bundle.  KSR.
Regarding claims 4 and 5, there are also formed interstitial areas between the outer armor / jacket and the inner conductors of Herbst and Thompson, as well as inner conductors and central element 20, and one having ordinary skill in the art at the time include jacketed optical fibers in these interstices as a way to add capacity and extra optical fibers along the length of the cable.  KSR.
Regarding claims 6, 7, and 11, although Thompson teaches the outer armor layer (“jacket” in claim 1) having an additional jacket / sheath / coating / further armor layer, etc. on the outside and then adding fiber capacity by using those interstices would have been recognized, as one having ordinary skill in the art at the time the invention was made would have recognized using the teachings of Thompson (column 6, lines 21-49; also claims 31 and 35) to include jacketed optical fibers in these interstices as a way to add capacity and extra optical fibers along the length of the cable.  KSR.
Regarding claims 8, 10, and 21, at least the optical fiber 702/804/1008 itself in Figs. 7, 8, and 10 of Varkey is “all-dielectric”, at least based on the definition given by Applicant in the remarks on page 9 (April 12, 2021), but also in Thompson as there is no discussion of the fiber and it would be assumed as “dielectric.”  For these reasons, the combination of Varkey further in view of Herbst/Thompson makes claims 8/10/21 obvious for the same reasons as claim 12 above. KSR.
Regarding claims 22-23, it would have been an obvious design choice for the location of the conductor bundles, such as outlined in the prior art of Varkey, to be found in different locations within the interior of a hybrid EO cable, such as found in different embodiments of the conductor bundles as in Fig. 2, but in view of Figs. 3, 7, 8, 10, etc.  For these reasons, the limitations found in claims 22-23 for arrangement of symmetry with conductor bundles in viewed as an obvious design choice and a formation that KSR.
Regarding dependent claims 13 and 24, the optical fibers and/or jackets found in Varkey, Herbst, and/or Thompson to then use the limitation of “high temperature polymeric compound”, such as with ETFE or polypropylene, or the like, is viewed as an obvious design choice and obvious selection of jacketing materials. KSR.  It would have required merely common skill to select durable plastic materials for the jacketing, as in claims 13 and 24.
Regarding claim 15, although Varkey/Herbst/Thompson teaches the outer armor layer (“jacket” in claim 1 of Thompson) having an additional jacket / sheath / coating / further armor layer, etc. on the outside and then adding fiber capacity by using those (second) interstices would have been recognized, as one having ordinary skill in the art at the time the invention was made would have recognized using the teachings of Thompson (column 6, lines 21-49; also claims 31 and 35) to include jacketed optical fibers in these interstices as a way to add capacity and extra optical fibers along the length of the cable.  KSR.  For these reasons, claim 15 is obvious over the combination for filling in any present interstitial region with fibers.
Regarding dependent claims 16-17, although Varkey/Herbst/Thompson teaches the outer armor layer (“jacket” in claim 1 of Thompson) having an additional jacket / sheath / coating / further armor layer, etc. on the outside and then adding fiber capacity by using those (second) interstices would have been recognized, as one having ordinary skill in the art at the time the invention was made would have recognized using the teachings of Thompson (column 6, lines 21-49; also claims 31 and 35) to include jacketed optical fibers in these interstices as a way to add capacity and extra optical fibers along the length of the cable.  KSR.  For these reasons, claims 16-17 are obvious over the combination for filling in present interstitial region with fibers, such as all-dielectric type based on Varkey’s teachings of a more durable optical fiber element 18.
Regarding dependent claim 18, jacketed optical fibers are present in interstitial regions of the secondary prior art reference Thompson (Claims 31 and 35).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 19 (see remarks on pages 8-17 filed April 12, 201) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s shift in features, to include particular combination of elements now found in each of independent claims 1, 12, and 19 have necessitated this shift to a primary rejection using Varkey as prior art (note Fig. 2), and further in view of Herbst/Thompson.  Accordingly, this action is made FINAL.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Conclusion
The Drawings are now objected to as clear subject matter claimed is not shown anywhere in the drawings.  Note, for example, features of dependent claims 6, 7, 11, and 16, 17, which are not shown in the drawings.  There is no clear Figure with interstices and corresponding optical fibers outside of the “protective layer” feature.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             April 19, 2021